DETAILED ACTION

Claim Objections
Claims 1-5 ARE objected to because of the following informalities:   the lack of punctuation;  A period is required at the end of each claim.  Appropriate correction is required.

Regarding claim 1. An after-market retractable sleeper compartment that is designed to mount to the frame of a Day Cab tractor truck unit, said retractable sleeper compartment comprising:
(a) a mounted rotating wheelbase tract frame, exterior outer house casing bulkhead, side walls with center hinges, a swivel rooftop, an inner fold down floor and rear access door “.”
 (b) a retractable Day Cab sleeper compartment having a locking and release handlebar mechanism that allows for retraction or expansion of said compartment ”.”

Regarding claim 2, The retractable sleeper compartment unit according to claim 1, wherein said exterior outer rooftop house casing allows for optional attached HVAC unit“.”
Regarding claim 3, The retractable sleeper compartment unit according claim 1, wherein said exterior outer housing bulkhead casing allows for optional space for one or two tractor truck unit exhaust pipes  “.”
rooftop “.”
Regarding claim 5, The retractable sleeper compartment unit according to claim 1, wherein stainless steel is used for hinges, lock and release handlebar unit, door handle, and door window trim”.”
Regarding claim 6, the retractable sleeper compartment unit according to claim 1, wherein a hardened tempered steel alloy is used for a handle grab bar and footstep”.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-5 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PINEL E ROMAIN/Primary Examiner, Art Unit 3612